Butler, D. J.
It is not difficult to ascertain the cause of grounding. Approaching a sharp curve in the river, where the ebb tide sweeps across from the oast, the tug ran up the western side of the channel at a pace scarcely suffi*308cient to tighten the hawser, or afford “steerage way” to the ship, and the current consequently swept her ashore. The allegation that the ship was mismanaged by those on board, is not sustained by the proofs. The witnesses having the best opportunity of knowing, say the crew of the ship did all that could be done to keep her afloat. The very short distance between the tug and the ship, when the latter grounded, shows conclusively, that the former was well over to the western side of the channel, (her officers testify that she was west of the center,) while the condition of the tide made it important to keep to the eastern side. The failure in this respect, and the very slow pace at which the tug moved, produced the disaster. If vessels were ahead, which could not be passed at that point, and should not be overtaken, as is alleged, and the pace was not sufficient to afford proper steerage way to the ship, and enable her to keep in the wake of the tug, the master of the latter should have considered the propriety of dropping anchor, and waiting till the course was clear.
A decree must therefore be entered for the libellant accordingly.